Balletta, J.
(dissenting). I concur with Justice Brown that the proof is not clear and convincing as to the wishes of Mary O’Connor and that the judgment of the trial court should be reversed on the facts of this case.
I write separately to clarify my position that this case should be reversed not only on the facts, but that reversal on the law is also required. In my view, the case law in this State does not support the position of the respondents. There are no appellate court decisions in New York which have authorized the withholding or withdrawal of life support systems to a patient who is not comatose, in a persistent vegetative state, or terminally ill.
The record before this court clearly shows that Mary O’Con-nor’s condition improved after entry into the hospital and being given nutrition through an intravenous tube. She became "more alert, arousable * * * awake and follows simple commands”. She is able to squeeze her doctor’s hand on request and responds verbally to her name. She answers simple questions with a "Yes” or "No”. She is awake and responsive and can feel pain and discomfort. There is uncontroverted testimony that Mrs. O’Connor attempted to sit up at her doctor’s request and was able to roll over "somewhat” to enable the doctor to listen to her lungs.
Dr. Sivak, the attending physician, noted that Mary O’Con-nor is not in a "persistent vegetative state”, and, that, while she suffers from severe dementia, she is awake and responsive. Dr. Sivak further differentiated Mrs. O’Connor’s condition from that of a patient in a persistent vegetative state, saying that a patient in a persistent vegetative state cannot feel pain or discomfort and that his or her condition is irreversible, while in Mrs. O’Connor’s case there was some room for improvement, and she can feel pain and discomfort.
Dr. Wasserman, a neurologist engaged by the respondents to examine Mary O’Connor, acknowledged that she was conscious and that she was able to tell him her name, although her speech was slow and halting. He further testified that her speech was intelligible 50% or 60% of the time, and that she *354obeyed simple commands correctly about 50% of the time. Dr. Wasserman also believed that Mrs. O’Connor was cognizant of where she was.
It is clear that the facts and circumstances of this case as to the condition of the patient are substantially different from the facts in the Matter of Delio v Westchester County Med. Center (129 AD2d 1) case relied upon by the majority. The decision of this court in the Delio case was limited to the particular facts of that case; the court there stated that: "We conclude that, upon the facts of this case, the clearly expressed desires of the individual to die with dignity should be honored” (Matter of Delio v Westchester County Med. Center, supra, at 3 [emphasis added]). However, in that case, Mr. Delio existed in a chronic vegetative state — he had no cognitive awareness, had no hope of improvement, had severe and irreversible brain damage, and was diagnosed "neocortically dead”, with no awareness or feelings. Unlike Mary O’Connor, Mr. Delio had no ability to commit a voluntary act nor did he have any perceptual or sensory awareness. In short, he had a total lack of consciousness of his environment.
In Matter of Eichner v Dillon (52 NY2d 363), Brother Fox was in an irreversible and permanent vegetative coma, without the ability to feel, see, think, sense, communicate, feel emotions, etc., and without any hope of recovery. In the companion case, Matter of Storar (52 NY2d 363), the patient was diagnosed as terminal and dying of cancer.
Mrs. O’Connor’s condition does not fit into any of the cases which have been decided in the appellate courts of this State. She is not in a persistent vegetative state; she is not comatose; she is not brain dead. Her condition has not even been diagnosed as terminal. There have been signs of improvement, but full recovery seems unlikely.
The majority also relies upon the case of Matter of Conroy (98 NJ 321, 486 A2d 1209); however, that case is also distinguishable. Although Claire Conroy was not brain dead, comatose, or in a chronic vegetative state, her intellectual capacity was very limited, she was unable to respond to verbal stimuli, she was unable to speak, she was unaware of her surroundings, and had no higher functioning or consciousness.
The reliance of the Delio court on the cases of Matter of Conroy (supra) and Brophy v New England Sinai Hosp. (398 Mass 417, 497 NE2d 626) is set forth in the following language: "We agree with those courts’ decisions that the with*355drawal or withholding of feeding by artificial means should be evaluated in the same manner as any other medical procedure. In this respect, we view nutrition and hydration by artificial means as being the same as the use of a respirator or other form of life support equipment” (Matter of Delio v Westchester County Med. Center, supra, at 19). There is no question that Delio now stands for that principle, although it should be pointed out that not only is Conroy distinguishable from the instant case, as noted above, but that in Brophy, the patient was in a persistent vegetative state, unlike this case.
I do not view the Delio decision as standing for the principle that a life support system may be withdrawn from a patient in Mrs. O’Connor’s condition even if there is clear and convincing proof of her desires. The issue in the Delio case was "whether the common-law right to decline * * * treatment recognized by the courts of this State encompasses a right to remove or withhold artificial means of nourishment and hydration to an individual in a persistent vegetative state with no hope of recovery” (Matter of Delio v Westchester County Med. Center, supra, at 2). In my view, the majority opinion today constitutes a significant extension of the law which I am not prepared to support.
It is well settled that the common-law right to refuse medical treatment is not absolute and may, in some cases, yield to a compelling State interest. The four compelling State interests commonly identified with respect to medical treatment decisions are (1) the preservation of life, (2) the prevention of suicide, (3) the protection of innocent third parties, and (4) the maintenance of the ethical integrity of the medical profession (Matter of Delio v Westchester County Med. Center, supra, at 22-23).
The preservation of life has a high social value in our culture (Becker v Schwartz, 46 NY2d 401, 411), and our society has always been one to acknowledge the sanctity of life (O’Toole v Greenberg, 64 NY2d 427). Thus, for instance, "a parent may not deprive a child of lifesaving treatment, where the only alternative is certain death” (Joswick v Lenox Hill Hosp., 134 Misc 2d 295, 297). "For though it has been said that the death of one person affects us all, so too even to a greater degree does the concern that is shown for the maintaining of an individual human life affect not only us as individuals now, but also the very structure of our future society” (Matter of Long Is. Jewish-Hillside Med. Center v Levitt, 73 Misc 2d 395, 397).
*356Under the circumstances in this case, the State’s interest in the preservation of life is more compelling than any interest of a patient which may have been expressed in a clear and convincing manner. The State has an interest in preserving the life of Mary O’Connor as an individual and in preserving life in general (Matter of Conroy, supra). "This interest in preserving life derives from our instinct for self-preservation and is essential to our survival as a civilization. That we protect the lives of the weakest and most vulnerable of our society shows us to be a humane and caring society” (In re Gardner, 534 A2d 947, 957 [Me] [Clifford, J., dissenting]).
Similarly, the State’s interest in preventing suicide has long been recognized and is demonstrated by several statutes. For example, aiding another to commit suicide is a felony (Penal Law § 125.15 [3]), as is promoting a suicide attempt (Penal Law § 120.30), while a person may use physical force to prevent a suicide (Penal Law § 35.10 [4]). A prisoner in a State correctional facility has no right to starve himself to death and may be forcibly fed (Matter of Von Holden v Chapman, 87 AD2d 66). Further, the State may confine a person to a mental institution against his will if that person is mentally ill and poses a substantial threat of physical harm to himself or others (Mental Hygiene Law §§9.37, 9.39, 9.41). "Such a threat can result from a refusal or inability to meet his essential needs for food, clothing or shelter” (Matter of Carl C., 126 AD2d 640).
While there are no innocent third persons requiring the State’s protection herein (cf., Matter of Winthrop Univ. Hosp. v Hess, 128 Misc 2d 804 [mother with two young children, one only a month old, required to have blood transfusions during surgery]), the court must be concerned with the maintenance of the ethical integrity of the medical profession. Two commentators, Mark Siegler, M.D. and Alan J. Weisbard, J.D., have written:
"The death with dignity movement has advanced to a new frontier: the termination or withdrawal of fluids and nutritional support.
"As recently as five years ago, or perhaps three, the idea that fluids and nutriment might be withdrawn, with moral and perhaps legal impunity, from dying patients, was a notion that would have been repudiated, if not condemned, by most health professionals. They would have regarded such an idea as morally and psychologically objectionable, legally proble*357matic, and medically wrong. The notion would have gone 'against the stream’ of medical standards of care * * *
"This is an unexpected development and one that runs counter to the traditions of medical care. We feel compelled to speak out to prevent the all-too-rapid acceptance of this new emerging standard medical practice, that of withdrawing fluids or nutritional supports from some classes of patients. This development may threaten patients, physicians, the patient-physician relationship, and other vital societal values * * *
"We have deep concerns about accepting the practice of withholding fluids from patients, because it may bear the seeds of unacceptable social consequences. We have witnessed too much history to disregard how easily a society may disvalue the lives of the 'unproductive’. The 'angel of mercy’ can become the fanatic, bringing the 'comfort’ of death to some who do not clearly want it, then to others who 'would really be better off dead,’ and finally, to classes of 'undesirable persons,’ which might include the terminally ill, the permanently unconscious, the severely senile, the pleasantly senile, the retarded, the incurably or chronically ill, and perhaps, the aged * * * In the current environment, it may well prove convenient — and all too easy — to move from recognition of an individual’s 'right to die’ (to us, an unfortunate phrasing in the first instance) to a climate enforcing a 'duty to die.’ * * *
"The issue is complicated, the tradition of medicine long, and therefore, a slow and conservative approach would seem advisable” (Siegler & Weisbard, Against the Emerging Stream: Should Fluids and Nutritional Support Be Discontinued?, 145 Archives of Internal Medicine 129-131 [1985], quoted in Matter of Guardianship of Grant, 109 Wash 2d 545, 571, 572, 747 P2d 445, 459 [Andersen, J., concurring in part, dissenting in part]).
Although some in our society advocate the termination of life, active euthanasia has not yet met with approval by the majority of our citizens, and, certainly, has not been adopted by legislative bodies or courts in our sister States. Moreover, as a compassionate society, we, as a people, and the courts, as guardians of our rights, have rejected various forms of punishment as cruel and inhuman. In the absence of a medical consensus that a patient in Mrs. O’Connor’s condition would not suffer severe pain and thirst in the process of dying without hydration and nutrition, it is my view that it is cruel and inhuman to sentence her to a death which will be accompanied by such extreme discomfort.
*358We reject the termination of life; yet it appears that we are willing to stand by and allow a patient who is awake, alert and cognizant to die a painful death. The State’s interest in preserving life and its interest in preventing cruel and inhuman punishment, mandates that we make a distinction between those people who are in a condition which could be described as comatose, vegetative, brain dead, neocortically dead, etc., from individuals like Mrs. O’Connor, whose condition is not as severe and is not even diagnosed as terminal.
"[T]he State’s interest * * * weakens and the individual’s right to privacy grows as the degree of bodily invasion increases and the prognosis dims” (Matter of Quinlan, 70 NJ 10, 41, 355 A2d 647, 664). Where a patient is in a chronic vegetative state, as in Eichner, the right to privacy clearly outweighs the State’s interest to preserve life, since such a patient "has no hope of recovery and merely lies * * * in a technological limbo, awaiting the inevitable” (Matter of Eichner [Fox], 73 AD2d 431, 465, mod 52 NY2d 363, supra).
Neither the intravenous nor the nasogastric tube which is inserted in the throat is a highly invasive procedure, nor is Mrs. O’Connor’s condition such as to require this court to override the State’s interest in preserving human life. Where a nonterminally ill patient is being provided with nutrition in a relatively noninvasive and pain-free manner, the withdrawal of a feeding tube for the purpose of hastening his or her death ignores the legitimate and well-established interest of the State in preserving life and preventing suicide, exposes many members of our society to potential abuse, and should not be sanctioned. "Our status as a civilized society is significantly discredited when we abdicate our responsibility to care for those who are unable to care for themselves. The provision of sustenance to the most vulnerable among us serves as a binding value in our society and is an obligation we cannot ignore. This Court’s decision, premised on the unarticulated notion that [Mary O’Connor’s] life is not worth maintaining, creates a troubling precedent. Those in our society least able to care for themselves, the disabled, the retarded, the elderly, will not fare well under a quality of life assessment, implicitly used here” (Matter of Gardner, supra, at 958 [Clifford, J., dissenting]).
Mary O’Connor will inexorably die as a result of the withdrawal of the intravenous feeding tube. Dr. Sivak testified that Mrs. O’Connor would experience pain, intense thirst and hunger, and be extremely uncomfortable in the event the *359intravenous feeding was stopped and a feeding tube not used. This was essentially corroborated, albeit by implication, by Dr. Wasserman’s testimony that if she did experience pain, the pain could be alleviated by the use of pain-killers. She will starve to death within about a week and this court tacitly approves her death. Label it what you will, it is clear that the court’s decision today is but another step towards establishing euthanasia as a legitimate public policy. This is quite a reversal from this court’s statement a mere eight years ago in Matter of Eichner: "Euthanasia, referred to colloquially as 'mercy killing’, is consequently proscribed by the criminal law * * * No one dare question the existence of a strong public policy that values and protects the sanctity of life” (Matter of Eichner [Fox], 73 AD2d 431, 450, supra).
Accordingly, the judgment appealed from should be reversed, on the law and the facts, the petition granted, and the cross application denied.
Rubin and Weinstein, JJ., concur with Mangano, J. P.; Brown, J., dissents and votes to reverse the judgment, on the facts, and to grant the petition and deny the cross application, with an opinion; Balletta, J., dissents and votes to reverse the judgment, on the law and the facts, and to grant the petition and deny the cross application, in a separate opinion.
Ordered that the judgment is affirmed, without costs or disbursements; and it is further,
Ordered that enforcement of the judgment is stayed for five days from the date of this order so as to permit an application for leave to appeal, if the appellant be so advised.